 TELEPROMPTER OF TUSCALOOSA, INC.Teleprompter of Tuscaloosa, Inc. and Sherron L.Menwether. Case 10-CA-12323November 15, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn April 29, 1977, Administrative Law Judge JohnF. Corbley issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977).3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Teleprompter ofTuscaloosa, Inc., Tuscaloosa, Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the recommended Order, except that theattached notice is substituted for that of theAdministrative Law Judge.MEMBER MURPHY, dissenting:Despite the almost complete lack of any evidenceof animus by Respondent against the Union orCharging Party Meriwether and in the face of strongjustification for Respondent's action, my colleaguessomehow manage to find that Respondent discrimi-nated against Meriwether by demoting her and byRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. it is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 We are unable to agree with our dissenting colleague that there was noevidence of union animus on the part of Respondent. Respondent'sanimosity against Meriwether for her union activities and in particular herstrike activities is clear from its general manager's statement to the ChargingParty, dunng the strike, that he held her responsible for the vandalism233 NLRB No. 70reducing her employment with Respondent. Withthis, I cannot agree.The Union had--partially through the efforts ofMeriwether in soliciting cards-become the collec-tive-bargaining representative of the office clericalemployees in October 1974 through voluntary recog-nition on the part of Respondent. The Union alreadyrepresented Respondent's installers and technicians,and the collective-bargaining agreement coveringthose employees then was applied to the officeclericals. Meriwether became the assistant jobsteward. The relationship between Respondent andthe Union was apparently quite amicable.Meriwether's known activities on behalf of theUnion and her new position of job steward had noapparent effect on her relationship with Respondent.Indeed, it was during this period of union representa-tion that Respondent assigned her the position whichit is now alleged by the majority that Respondentdiscriminatorily-rather than for economic rea-sons-took away. Thus, it was in October 1974 thatMeriwether was given the additional cleaning workduring her nonduty hours. It was also during theperiod of union representation and her activities as asteward that she was promoted to head cashier. Thus,despite Meriwether's known union activity, Respon-dent gave Meriwether the very positions the GeneralCounsel asserts were taken away from her fordiscriminatory reasons.Following the expiration of the 1976 contract theUnion began an economic strike on July 26, 1976.Meriwether continued to be the Union's assistantsteward and was one of the picketing coordinators.The strike was uneventful in terms of indicating thatRespondent bore any animus towards the Union or,for that matter, Meriwether for supporting the Unionand the strike. The only possible exception toconclusion with respect to Meriwether, relied onheavily by the Administrative Law Judge, was whenRespondent's general manager, Jimmy C. Balentine,informed Meriwether that he was holding herresponsible after some coke had been spilled on anonstriker's car. Viewed in light of the history ofRespondent's harmonious relationship with theUnion and with Meriwether, this one isolatedincident is insufficient to establish animus against theallegedly committed by the picketers, even though there is no evidence thatshe directed, condoned, or was present when it occurred. Thus, howevertolerant Respondent may have been toward Meriwether's union activitiespnor to the strike, it is clear that after that event Respondent's attitudeconcerning her support of the Union underwent a marked and hostilechange. When this animus is combined with the timing of Respondent'saction, we agree with the Administrative Law Judge, for the reasons setforth in his Decision, that it is clear that Respondent was motivated by adesire to punish Sherron L. Meriwether for her actions on behalf of theUnion.3 See, generally. Isis Plumbing d Heating Co., 138 NLRB 716 (1966)481 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion or any desire to punish Meriwether because ofher union activities.The only other indication that Respondent'sactions could possibly have been motivated byMeriwether's union activities is the timing of thoseactions. However, as to two of the three aspects inwhich Respondent is alleged to have discriminatedagainst her, that is, the canceling of the cleaningservice and the reduction of overtime, the timing isfully explained by other factors. As to the third, thealleged demotion without a reduction in pay, theresimply is not enough evidence to warrant finding aviolation.In early July 1976, Balentine received a memo fromcorporate headquarters stating that under the wageand hour laws regular nonjanitorial employees whoperformed janitorial duties after hours must be paidat the rate of time and a half. This would requirepaying her $40 more a month than the amount shewas presently being paid. Approximately 2 weeksafter Balentine received the memo, Respondent'semployees went on strike. Both before and after thestrike began, Balentine sought to find a solution andso informed Meriwether about a week after the strikebegan. Nevertheless, Balentine, who was also underpressure to reduce costs, terminated the servicearrangement while the employees were still on strike.He did so only after being told by his supervisorsthat since there was no way to avoid paying her timeand a half it would be best to terminate the service.Thus, Charging Party's cleaning services wereterminated for economic reasons. Since Respondentcould not continue the existing arrangement and bein compliance with the law, its options were either topay her time and a half or terminate her janitorialservices and find a replacement who would cost less.There was nothing improper with Respondentterminating the Charging Party's services rather thanpaying the required higher wage. Nevertheless, theAdministrative Law Judge found that Balentine wasunder no specific injunction to discontinue thearrangement. While it may be true that he was notdirectly ordered to do so, corporate headquarters-by telling Balentine it would be best that the servicesbe terminated-certainly put Balentine in the posi-tion where he could only retain her if he was able topay the additional $40 a month required by Federallaw. As to the timing of the cancellation, Respondentonly discovered that the arrangement was illegalapproximately 2 weeks before the strike started. Thereason the termination occurred a month later (whilethe strike was in progress) is that Balentine in themeantime had been trying, albeit unsuccessfully, toretain the Charging Party's services. Hence, ifanything Balentine's actions in that regard werecontra to a desire to discriminate against Meriwether.Therefore, I would dismiss this allegation.With respect to reducing the Charging Party'sclerical overtime after the strike, the contract whichwent into effect on August 25, 1976, for the first timerequired that clerical overtime be equalized. Prior tothe contract, the Charging Party's overtime was inexcess of that of any other employee. In Septembershe worked or was offered but declined her pro ratashare of overtime (as conceded by the AdministrativeLaw Judge), in October she was 7.7 hours short ofher share (she refused 3 hours), and in Novemberand December she received more than her pro ratashare.I find that Respondent reduced Meriwether'sovertime in an effort to be in compliance with thenew contract by making her overtime proportionatewith that of other clericals. Contrary to the Adminis-trative Law Judge's finding that Respondent controlsovertime on a monthly basis, there is nothing in therecord to indicate that overtime was to be equalizedmonthly.4Nor does the contract mention any timelimitation for the equal distribution of overtime. Themere fact that Respondent's exhibits as to overtimewere summarized from various company records ona monthly basis in preparation for the hearing doesnot establish that Respondent records its employees'overtime on that basis. Although under the previouscontract Respondent had been required to equalizethe installers' and technicians' overtime, there is noevidence that such had been done on a monthlybasis. Because there is no past practice under thiscontract, there is no basis for finding that there hasbeen any deviation from past practice. The fact isthat, in the 4-month period following the strike, theCharging Party received more than herpro rata shareof overtime, despite taking a 19-working-day vaca-tion. Nor can it be forgotten that in both Septemberand October she turned down the overtime. Further,even assuming that overtime was to be equalizedmonthly, Respondent should not be expected toassign an exact amount of overtime to each employeein its first effort at enforcing the contract amongclericals. In my opinion being 7.7 hours short inOctober especially where, as here, Meriwetherdeclined an offer of 3 hours' overtime that samemonth, is not unreasonable. Certainly, it does notcarry with it a sufficient basis to infer that theshortage was unlawfully motivated. Accordingly, Ifind that the General Counsel has failed to showdisparate treatment of the Charging Party as toovertime, and would dismiss this allegation.4 This is only one way in which Respondent keeps its records.482 TELEPROMPTER OF TUSCALOOSA, INC.With respect to the alleged violation for demotingthe Charging Party: The Charging Party prior to thestrike handled the deposits and work orders that thenight dispatcher had not finished. Because thedeposit function required it, she worked in a privateoffice. Prior to the strike, the Charging Party was incharge of clericals when the office manager wasabsent and other clericals were told to seek heradvice. After the strike Respondent reorganized theoffice, eliminated the night dispatch job, andtransferred job duties among the clericals. TheCharging Party's deposit function and the accompa-nying private office were transferred to employeeSchmandt, who worked during the strike. Schmandtwas also appointed assistant office manager trainee.The transfer of the Charging Party's job duties wasa proper exercise of management prerogative. Theelimination of the night dispatcher resulted in theCharging Party being responsible for all the workorders. Balentine testified without contradiction that,since both the deposits and the work orders had to bedone first thing in the morning, one employee couldnot handle both priority items and therefore trans-ferred the deposits to Schmandt. As to the demotionof Meriwether from leadperson to an ordinaryclerical, that was part of a shuffling of clerical jobswithout any reduction pay. In my opinion, therefore,General Counsel has not established by substantiveevidence that this change was discriminatorilymotivated. Nor has he established that this Respon-dent who had voluntarily recognized the Unionsuddenly developed a union animus.Accordingly, I dissent from the findings that theRespondent violated Section 8(a)(3) and (1), andwould dismiss the complaint.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had the opportunityto give evidence it has been found that we haveviolated the National Labor Relations Act and wehave been ordered to post this notice.The National Labor Relations Act gives you, asemployees, certain rights including the rights: toself-organization. to form, join, or help unions: tobargain collectively through a representative ofyour own choosing; to act together for collectivebargaining or other mutual aid or protection, orto refrain from any or all such activities.Accordingly, we give you these assurances:WE WILL NOT do anything which interferes withany of your rights set forth above.WE WILL NOT cancel any extra part-time jobarrangements you have with us, take overtimeopportunities away from you, or demote you fromyour position, nor will we take any other reprisalagainst you because you join, support, or engagein activities on behalf of International Brother-hood of Electrical Workers, Local Union No. 136,or any other labor organization.WE WILL offer to restore the cleaning servicearrangement we had with Sherron L. Meriwetheras the Board has found that we canceled thisarrangement because of the union activities ofMrs. Meriwether.WE WILL make up all pay lost by Mrs.Meriwether as the result of the cancellation of thisarrangement, plus interest.WE WILL restore Sherron L. Meriwether to herformer clerical position of trust and responsibilitywith her private office because the Board hasfound that we took that position away from herbecause of her union activities.WE WILL give Sherron L. Meriwether her shareof office clerical overtime work.WE WILL make up office clerical overtime paylost by Sherron L. Meriwether, plus interest.TELEPROMPTER OFTUSCALOOSA, INC.DECISIONSTATEMENT OF THE CASEJOHN F. CORBLEY, Administrative Law Judge: A hearingwas held in this case on January 20, 1977, at Tuscaloosa,Alabama, pursuant to: a charge filed by Sherron L.Meriwether, hereinafter sometimes referred to as theCharging Party, on October 13, 1976, which was served onRespondent by registered mail on October 13, 1976, and ona complaint and notice of hearing issued by the RegionalDirector for Region 10 of the National Labor RelationsBoard on November 26, 1976, which was also served uponRespondent. The complaint alleges that Respondentterminated the cleaning services performed by the Charg-ing Party, changed her job duties and reduced her overtimework, in each instance because of her union or otherconcerted activities and that by these acts, Respondentviolated Section 8(a)(1) and (3) of the Act. In its answer tothe complaint, which was also duly filed, Respondent hasdenied the commission of any unfair labor practices.For reasons which appear hereinafter, I find andconclude that Respondent has violated the Act, essentiallyas alleged in complaint.At the hearing the General Counsel and Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, tointroduce evidence and to file briefs. The parties waived483 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe opportunity to make oral arguments at the conclusionof the hearing. The General Counsel and Respondent havefiled briefs which have been considered.Upon the entire record in this case including the briefs,and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,an Alabama corporation with an office and place ofbusiness located at Tuscaloosa, Alabama, where it isengaged in the maintenance of a community televisionantenna system.Respondent during the past calendar year, which periodis representative of all times material herein, received grossincome in excess of $100,000 and purchased and receivedgoods valued in excess of $15,000 directly from supplierslocated outside the State of Alabama.The complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatInternational Brotherhood of Electrical Workers, LocalUnion No. 136, hereinafter referred to as the Union, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Relevant HierarchyJimmy C. Balentine has been Respondent's generalmanager since April 22, 1975. Since he has become generalmanager, Balentine has, inter alia, eliminated a nightdispatcher position; done away with scheduled overtimefor servicemen to cover trouble calls and placed theminstead on a standby status; terminated two employees;canceled the cleaning contract of the Charging Party;represented Respondent in a grievance proceeding andprepared Respondent's operating budget. I find, on thebasis of the foregoing and the record as a whole, thatBalentine was at all times pertinent hereto, a supervisorwithin the meaning of Section 2(11) of the Act andRespondent's agent, acting on its behalf, within themeaning of Section 2(13) of the Act.Since October 1974, Edith White has been the assistantto Balentine or to his predecessor.For the 2 years preceding the hearing, Ruth McCraw hasbeen Respondent's office manager.B. Background and Sequence of EventsThe Charging Party began her employment with Respon-dent on or about July 1, 1970, and has since been employedin Respondent's office performing various clerical func-tions.The Union has represented Respondent's installers andtechnicians for some period of time. A collective-bargain-ing agreement between Respondent and the Unioncovering the foregoing employees was in effect from July16, 1973, until July 15, 1976. The office clerical employeeshad apparently been unrepresented prior to 1973.In the fall of 1974 the Charging Party solicited her fellowclerical employees to sign union authorization cards.Following this solicitation, in October 1974, the officeclerical employees were brought under the above-men-tioned 1973-76 contract by means of an addendum theretoexecuted by Respondent and the Union. The Union haslikewise represented the office clerical employees since thattime and the Charging Party became the assistant jobsteward at Respondent's facility.Also in October 1974, the Charging Party becameresponsible for the performance of additional part-timework for Respondent during nonduty hours which wasentirely separate from her regular office clerical duties.This part-time work involved the cleaning of Respondent'spremises on Saturday and Sunday. The Charging Party didmost of this work but her son occasionally helped her.Respondent paid for all these services with a biweeklycheck to the Charging Party's son. The rate was $72 permonth at first and later $75 per month.The Charging Party's son was subsequently employed byRespondent in installations and, still later, in sales work.This caused Respondent, in the summer of 1975, to advisethe Charging Party that the cleaning work could no longerbe paid for in the son's name. The Charging Party thensuggested that the payments be made in the name ofLindsay Enterprises (after her maiden name) and Respon-dent agreed.The Charging Party continued to do the cleaning workunder the foregoing reimbursement arrangement until July1976. Her last stipend for this work was $120 per month.During this same period she also performed her officeclerical duties rising to the position of head cashier with aprivate office. Totally aside from the janitorial work, sheperformed substantial overtime duties as an office clericalemployee.The 1973-76 contract between Respondent and theUnion expired by its terms on July 16, 1976. Negotiations,in which the Charging Party was one of the Union'srepresentatives, continued after that date but were unsuc-cessful. An economic strike ensued beginning on July 26,1976. The installers and technicians as well as some 10office clerical employees participated in this strike.At least one employee, Gail Schmandt, worked duringthe strike. Schmandt had been in sales until the strike butwas moved into the clerical force while the strike was goingon. There were also 13 replacements hired for the strikingoffice clerical employees.During the course of the strike the Charging Partycontinued to be the Union's assistant steward and was oneof the picketing coordinators. In the latter capacity sheappeared almost every day to begin the picketing and atthe conclusion of the day to end it.Also during the course of the strike the Charging Partysaw Balentine from time to time. On one such occasion,after some coke had been spilled on Schmandt's car,484 TELEPROMPTER OF TUSCALOOSA, INC.Balentine asked the Charging Party who had done this. Shesaid she did not know. To this Balentine retorted that heheld the Charging Party responsible for the incident. Sherejoined that she was not responsible for the actions of thestrikers nor for "their mouths."By letter dated August 13, 1976, while the strike was stillin progress, Balentine notified the Charging Party thatRespondent was terminating her cleaning services.In the meantime negotiations for a new collective-bargaining agreement were successful and a contract wasentered into between Respondent and the Union onAugust 25, 1976, to remain in effect until July 15, 1979. Thestriking office clerical employees returned to work in lateAugust or early September and all of their strike replace-ments except two or three were terminated. These two orthree worked for a period of a few months and all of themhad been let go prior to the hearing herein.In early September 1976, Respondent rearranged theduties of several members of the office clerical force. TheCharging Party was one of those affected. Her privateoffice was taken away from her as well as her formerfunctions of handling the deposits, opening and closing thesafe, and preparing a cash summary. These duties werereassigned to Schmandt who was given the newly createdtitle of assistant office manager. The Charging Party'ssalary remained the same after these changes but she wasgiven little or no office clerical overtime work in Septemberand October.Later in September 1976, when Schmandt was havingdifficulty with the deposit work, Pat Headricks, a clericalemployee, who had been one of the strikers, was assignedto assist Schmandt.In October 1976, the clerical employees filed a grievancecomplaining that Schmandt, who had begun work in April1976, had been promoted over them. Respondent advisedthe employees at this time that Schmandt would haveduties of a supervisory nature and would take the place ofeither White or McCraw if anything happened to eitherone of the latter. The grievance was, apparently, unsuccess-ful, and Schmandt continued in this position until about 3weeks prior to the hearing herein when she was laid off.No later than November 1976 the Charging Partybecame the Union's chief steward and Respondent was soinformed by letter from the Union to Balentine datedNovember 22.As of January 3, 1977, the deposit function taken over bySchmandt was reassigned to Headricks who had beenassisting Schmandt. Headricks performs these duties in anenclosed office.The Charging Party has done no cleaning work since thestrike. In her clerical capacity, she has not been restored toher private office location nor to her duties of handling thedeposits.Her overtime office clerical assignments have beenincreased since November 1976. However this is a datefollowing the filing of her charge.'I The foregoing findings are based on the credible and undisputedtestimony of the Charging Party and Headricks. The Charging Party clearlytestified that Balentine told her during the strike that he held the ChargingParty responsible for the coke incident involving Schmandt's car. TheConcluding FindingsI. The General Counsel's prima facie caseThe Charging Party's leadership in the union activities ofthe office clerical employees has already been recounted insome detail in this Decision.Her leadership was also well known to Respondent.Thus, the Charging Party on D, cember 1, 1974, signed, onbehalf of the Union, the office clerical addendum to the1973-76 collective-bargaining agreement. Balentine admit-ted that he was aware that she was the assistant job stewardfor the Union prior to the strike and, as is clear from hisundenied statement that he held her responsible for thecoke incident involving Schmandt's car, he obviouslyconsidered her the leader of the pickets.His foregoing charge that she was responsible for theactions of the pickets also indicates his animus against herunion activities. For this charge was gratuitous, and -since it was gratuitous -it could have only derived fromhis pique toward her union leadership. That it wasgratuitous is clear from the circumstances that there is noevidence that she directed, suggested or condoned suchactivity nor that she was present at the time it occurred.For that matter, there is not even any showing that any oneof the pickets threw the coke on Schmandt's car. Finally,the Charging Party in Balentine's presence specificallydisclaimed any knowledge of the perpetrator and anyresponsibility for any comment or action in which anyindividual picket might have engaged.Yet while the strike was on, the Charging Party'scleaning service "contract" was discontinued. And, afterthe strike was over, her private office was taken from heralong with her duties in connection with the deposits.Further, her overtime was reduced below the average ofother clerical employees, as will appear, this notwithstand-ing a provision in the new contract (the 1976-77 agree-ment) for equalization of the overtime among the officeforce.2. The discontinuance of the cleaning servicearrangementRespondent defends that it discontinued the ChargingParty's cleaning service arrangement for legitimate eco-nomic reasons. More particularly, it points out thatBalentine received a letter from Respondent's headquartersin New York dated July 8, 1976, -a date preceding thestrike -advising Balentine that under Federal Wage andHour laws regular nonjanitorial employees who performjanitorial duties on an after hours basis must be paid at therate of time and a half of the minimum wage. ThereafterBalentine talked to individuals in the corporate headquar-ters about the Charging Party's arrangement in what hetestified was an effort to find a way to continue thatarrangement. After these conversations he decided it wouldbe better to discontinue the arrangement rather than getinto a wage and hour dispute. He further testified that hisapparently somewhat variant testimony is an obvious error in the transcript.That this last is an error (and that the correct version was understood byRespondent's counsel) is clear from his question reported in the transcript485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdecision to terminate the arrangement had nothing to dowith the Charging Party's union activities.There is a controversy over how much overtime Respon-dent would have had to pay the Charging Party to continuethe janitorial service. The General Counsel, apparentlyrelying on the literal wording of the letter of July 8, arguesthat the cost would have been time and a half times theminimum wage or $124.20 at 36 hours per month (heraverage time at such work) as opposed to the $120 it hadalready been paying her. Respondent, in a letter to me,served on all parties, dated March 2, 1977, points out thatunder Wage and Hour regulations the charge would betime and a half multiplied by the Charging Party's regularwage of $3.30 per-hour ($1 more than the Federalminimum wage). This would represent a cost of $160.20 (36x 1-1/2 ($3.30)) per month. I will assume for the purposesof my conclusions here that the cost would be, asRespondent says, $160.20 per month.However, I am not persuaded even on this basis thatRespondent's primary motivation for discontinuing theservice was economic.As noted, Balentine received the letter from corporateheadquarters before the strike. Whatever the Wage andHour law may require, the letter only speaks of time and ahalf times the minimum wage. Nowhere in his testimonydoes Balentine mention any precise figure as beinginvolved in his discussions with corporate headquarters norin his decision to cancel out the cleaning contract. On theother hand he spoke to the Charging Party, also before thestrike began in early July, told her he was making up hisbudget for the coming year and inquired how much herservices would be. She told him $145. He expressed nosurprise at this figure.2Later, about a week after the strike began, the ChargingParty told Balentine that she could come in and clean theoffice on a Saturday.3Balentine refused the ChargingParty's offer. He continued the conversation, however, bytelling her that he had a memo from New York whichraised a minimum wage question. He added that he feltthat it could be worked out and he saw no problem.4Sometime thereafter the Charging Party sent Balentine aletter asking about the future of the cleaning servicearrangement. She got no answer until Respondent's letterof August 13 which terminated it. The August 13 letternoted that the Charging Party's work was "excellent," asindeed Balentine admitted on the stand.From the foregoing it is manifest, and I find, that theCharging Party's cleaning work was of very good quality,that Balentine knew, prior to the strike, of the Wage andHour problem and knew also that the Charging Party was2 1 so find based on the Charging Party's credible and undisputedtestimony in this regard.3 This is apparently nonunit work and her fellow pickets told her they didnot object.4 These findings are based on the credible testimony of the ChargingParty as corroborated in part by Balentine.5 See Shattuck Denn Mining Corporation (Iran King Branch) v. N. LR. B.,362 F.2d 466, 470 (C.A 9, 1966). where the court, in speaking of theevaluation of an employer's motive for discharge. held:Actual motive, a state of mind, being the question. it is seldom thatdirect evidence will be available that is not also self-serving. In suchcases, the self-serving declaration is not conclusive; the trier of fact mayinfer motive from the total circumstances proved. Otherwise no persondesirous of a raise (from $120 per month) in any event. It isalso clear that Balentine was under no specific injunctionfrom the New York office to discontinue the arrangement.Further, Balentine raised no issue about the cleaningcontract or its expected increase in cost at the time. Shortlyafter the strike began Balentine refused to let the ChargingParty do the cleaning work but admitted to her that he sawno problem with continuing the arrangement. After thestrike had worn on and was still continuing, Balentineabruptly canceled the arrangement in his letter of August13.In all the circumstances, particularly the timing of thecancellation, Balentine's gratuitous assertion to the Charg-ing Party that he held her responsible for an act ofvandalism which he apparently believed had been per-formed by a striker, and the further fact the potentialincrease in costs caused no problem in Balentine's mindbefore the strike, I conclude that Balentine canceled thearrangement because of the elongation of the strike and theCharging Party's known position as the union leaderamong the striking office clerical employees. Consistently,I attach no weight to his self-serving testimony to thecontrary.5I further conclude that Respondent, by cancel-ing the cleaning contract, violated Section 8(a)(1) and (3) ofthe Act.3. The change in the Charging Party's officeclerical duties after the strikePrior to the strike the Charging Party performed anumber of duties including, inter alia, the handling ofdeposits, the preparation of a cash summary, and openingand closing the safe. She had the title of head cashier andworked in a private office. The other employees were toldto consult her if they had any question about their duties.In the office when Manager McCraw was out, the officeclerical employees looked to the Charging Party forleadership and, indeed, were told to report to the ChargingParty at such times. McCraw would leave the ChargingParty a list of work assignments for the office force toperform during McCraw's absence.6After the strike, the Charging Party's private office wastaken from her. She no longer does the deposits or thesummary and in her list of functions and there is nomention of her being in charge in the absence of McCrawnor any responsibility on her part to guide or instruct herfellow employees.7 Further, after the strike, Schmandt, whohad been employed for some 4 months at the time thestrike began, but did not participate in it, was assigned thedeposits function (for which McCraw had to train her). Atthat time Schmandt was also given the newly created titleaccused of unlawful motive who took the stand and testified to a lawfulmotive would be brought to book. Nor is the trier of fact -here thetrial examiner required to be any more naif than is a judge. If hefinds that the stated motive for a discharge is false, he certainly caninfer that there is another motive. More than that, he can infer that themotive is one that the employer desires to conceal -an unlawfulmotive at least where, as in this case, the surrounding facts tend toreinforce that inference.6 These findings are based on the credible and undisputed testimony ofthe Charging Party. Headricks, Rominger, Linebarger, and McCraw.7 See. e.g., Resp. Exh. 4 setting out the poststnke duties of all the officeclerical employees including the Charging Party.486 TELEPROMPTER OF TUSCALOOSA, INC.of assistant office manager and was in training, accordingto McCraw, for supervisor duties.Respondent contends in its brief that the poststrikechanges in the Charging Party's duties were economicallymotivated. It notes that, prior to the strike, the ChargingParty had the duty to finish the workups of work ordersbegun by the night dispatcher. It says that after the nightdispatcher's job was eliminated following the strike thismeant a heavier work order load on the Charging Partyand that such work orders had to be completed early in themorning. In this same vein Balentine testified that hedecided to balance the Charging Party's work by assigningthe deposits work to another employee.Respondent's brief further argues that the inner officewas a concomitant of the deposits function (a location notout in the open where the deposits could be handledprivately and away from the public eye). It notes that theduties of at least three other employees were likewisechanged after the strike.At the hearing Respondent also educed testimony fromBalentine that Respondent has attempted to cross train itsclerical employees so that in the case of an emergency thereis always someone available to carry out any officeassignment. McCraw testified that cross training has beenRespondent's policy for at least 9 or 10 years.It is clear, and I find, that the Charging Party, was, ineffect, a leadperson of the office clerical employees beforethe strike. She was the number one employee in theobvious position to succeed McCraw if the latter retired orwas promoted. The Charging Party was supplanted bySchmandt, an employee of only 4 months, who did not goon strike and who did not even work in the clerical forcebefore the strike. Schmandt was given the newly createdtitle of assistant office manager in training for supervisorywork. That Schmandt was then intended to succeedMcCraw is clear from White's testimony that Balentinecreated the assistent office manager's position because ofthe "age" of Mrs. McCraw and the "age" of White.Schmandt was also given the deposits function which mustbe very important and responsible, because it involves thehandling of money.Insofar as cross training goes there was no need to crosstrain the Charging Party because, in the words ofHeadricks, the Charging Party "can replace anyone,"which is obvious, in any event, from her former duties toassist any office clerical employee who had a problem.Among the jobs at which the Charging Party hadexperience was working up work orders. It would seem thata cross-training policy would dictate the assignment of thisto some other employee, instead of increasing its burden onthe Charging Party. Insofar as cross training of otheremployees on the deposit function, Headricks, who hadassisted the Charging Party in this work before the strike,was given the same backup job (only now to Schmandt) ashort time after the strike and, just before the hearing, hadassumed all of Schmandt's duties in this regard in a privateoffice. As to Schmandt, the need was not so much to crosstrain her as it was to give her basic training since she had8 I attach no significance to White's testimony that nothing was saidabout strike reprisals in the poststrike discussions of Balentine, McCraw,and White about duty realignments. The reprisals could have been decidednever worked in the office clerical force until the strike.When Schmandt did not progress in the deposits work afterthe strike Headricks was assigned to help her. Schmandt, asnoted, has since been laid off.The above analysis makes it clear that in the reshuffle ofthe Charging Party's duties after the strike Respondent didnot follow its policy of cross training. What it did was totake the Charging Party's most responsible work assign-ment away from her (the deposits, the cash summary andopening and closing the safe) and her overall position asleadperson in the office. The removal of the depositsfunction -in which, as I have found, cross training couldnot have been a motivating factor -provided a conve-nient excuse to take her private office away from her aswell.While it is true that the Charging Party suffered no lossof salary as the result of the poststrike rearrangement of herduties and while it is also true that other clerical employeeshad their assignments changed following the strike, onlythe Charging Party lost her private office. And only shesuffered a demotion in position -from leadperson toordinary employee. In her place was put a virtual novice,since laid off, who had worked during the strike.The Respondent's message to the employees from thesepoststrike rearrangements involving the Charging Partywas very simple. The union leader of the office clericalemployees was removed from her position of prestige andresponsibility and, in her place, was put a newcomer whocrossed the picket line. Moreover, while the change in theCharging Party's duties has caused her to suffer no loss inhourly pay, it has cost her the position of leadperson underMcCraw and, as such, the likelihood that she would be inline to succeed McCraw when the latter retires or ispromoted. And, as I have mentioned, the possibility ofMcCraw's (and White's) eventual departure was a consid-eration in the creation of the so-called new assistant officemanager's job into which Schmandt -who was bothjunior and inexperienced -was then vaulted over theother employees after the strike.I conclude on the basis of the foregoing that Respondentreduced the position and responsibility of the ChargingParty after the strike because of her union leadership, andthat Respondent has thereby violated Section 8(aX)I) and(3) of the Act.84. The Charging Party's poststrike loss of clericalovertime workIn its brief Respondent concedes that the ChargingParty's prestrike clerical overtime was in excess of that ofany other employee. The record, of course, clearly supportsthis concession. Thus, for example, in 1975, out of 3,260overtime hours work by some 10 clerical employees, theCharging Party worked 1,261 hours, or more than a third ofthe total overtime worked by the whole force. After thestrike, the Charging Party worked 3 hours overtime inSeptember, none in October, 29-1/2 hours in November,and 16-1/2 hours in December.previously or only been in the mind of Balentine, who was Respondent'schief official at Tuscaloosa.487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince the strike some 10 office employees worked a totalof about 470 hours of overtime, that is, 84 hours inSeptember, 107.25 hours in October, 189.50 hours inNovember, and 99.50 hours in December (through Decem-ber 26). Also effective August 25, 1976, there has been ineffect a contractual provision requiring equalization ofovertime among the clerical employees.In its brief Respondent contends that it has sought toreduce the overtime of all employees as an economicmeasure, that it had to reduce the Charging Party'sovertime after the strike from what it had been before thestrike in order to comply with the contractual overtimerequirement and, finally, that the Charging Party has, inany event, turned down overtime since the strike.From the evidence I conclude that Respondent controlsovertime on a monthly basis and I will, accordingly,consider its treatment of the Charging Party's overtimeopportunities after the strike in terms of a monthly basis.9There is much evidence in the record of directions toBalentine from higher authority to reduce Respondent'sovertime and of the imaginative management decisions onthe part of Balentine to achieve this end. I conclude thatBalentine has reduced overtime -in a general way -pursuant to these instructions and that Respondentthrough him has reduced overtime -generally -foreconomic reasons. However, the precise question beforeme is the specific reduction in the Charging Party'sovertime, which I must evaluate in the light of whatovertime was assigned to all of the office clerical employeesand in the further light of the contractual need to equalizesuch overtime among them.I will consider Respondent's remaining two defenses inthe light of the same factors.As to its defense that the Charging Party turned downovertime, it is true that she did so. She admitted that sheturned down a chance to work 3 to 5 hours opening mailon a Saturday in September where the offer was made onshort notice after she had made another commitment.White recalled such an incident in early October andMcCraw recalled two such incidents about 2 weeks apartbeginning in September. Although the Charging Partyasserted that the overtime refused in September was all theovertime she had been offered she did not specifically denythe incident in October referred to by White which, Iconclude, is also the second incident referred to byMcCraw. Hence, I hold that the Charging Party turneddown overtime of 5 hours in September and also turneddown overtime of an undetermined amount on oneoccasion in October. '0In September 1976, the Charging Party worked 3 hoursovertime and could have worked 5 hours more, had she9 1 have interpreted the contract's equalization clause on a monthly basis,because this is at least one way Respondent maintains its record ofemployee overtime (see Resp. Exh. 3). Further, Respondent controls costs inits budget on a monthly basis (see reference to "January Expense," "MayExpense." and "February Cost Center," in Resp. Exhs. 5 and 6). Thecollective-bargaining agreement itself makes no mention of any timelimitation on equal distribution of overtime.io I do not conclude that the Charging Party turned down overtime onanother occasion after the strike when, according to White, the ChargingParty told White that the Charging Party would not work 12 hours or moreas she had in the past. I rather credit the Charging Party's version of thisconversation which was that she would not put 12 hours work in 8 hours asaccepted it. This means she was offered 8 hours inSeptember. In October 1976, she worked no hours ofovertime but turned down one offer of it in that samemonth. Respondent's witnesses did not state how long theoffered overtime stint would have been. Since this is amatter of defense and no specific testimony was offered Iwill not conclude it was the maximum 5 hours (as I didwith the 3 to 5 hours refused opportunity in September),but rather the minimum of 3 hours (using the Septemberoffer as a standard). This means that the Charging Partycould have worked 3 overtime hours in October.Taking the overtime hours the Charging Party couldhave worked in both September and October and contrast-ing them with her rights under the contract's overtimeequalization clause the following is noted. The wholeclerical force of 10 employees worked 84 hours inSeptember. The Charging Party's share would have thusbeen 8.4 hours, or approximately what she was offered.Taking the October overtime, the same 10 office clericalemployees worked 107.25 hours of which the ChargingParty's share would have been 10.7 hours. She was offeredonly 3 hours.I, accordingly, conclude that the Charging Party was notgiven the opportunity to work 7.7 hours of overtime inOctober to which she was entitled under the contract -ifon no other basis. In view of Respondent's pattern ofdiscrimination against her, as already found -takingaway her cleaning service contract and, in effect, demotingher from her prior clerical position of head cashier -Iconclude that she was deprived of her rightful overtimeopportunity in October because of her leadership in theunion activities of the clerical employees and, further, thatby depriving her of this opportunity, Respondent hasviolated Section 8(a)(1) and (3) of the Act.After the charge herein was filed in October, theCharging Party's overtime increased dramatically inNovember and December 1976 (the only other periodsspecifically covered by the record). In November sheworked 29.5 overtime hours out of 189.5 hours of overtimeby the whole 10 employee force (i.e., 10 more hours thanher pro rata share, which would be 19 hours under theequalization clause figured on a monthly basis). InDecember she worked 16.5 hours out of 99.5 hours workedby the whole group (or 7 more hours than her pro ratashare, which would be 9.5 hours). Since the Charging Partyreceived more than her aliquot share of overtime inNovember and December, I do not conclude that she wasunlawfully deprived of overtime opportunities during thesemonths. "she had done before the strike. I credit the Charging Party's version becausethe instant conversation had nothing to do with overtime but instead withthe need to cover the telephone during normal working hours while workingon the counter -these being matters White took up with her at the time. Ithink it highly unlikely in any event that the Charging Party would, as Whitesuggests, make an outright refusal of all future overtime. Part of her presentcase is an effort to obtain more of it. She certainly can use the money with ason in college and, as I have observed, she worked more than a third of allthe overtime performed by the clerical force in the year preceding the strike.I therefore hold that White misunderstood what the Charging Party said onthis occasion.11 In making these findings and my findings in respect to what occurred488 TELEPROMPTER OF TUSCALOOSA. INC.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section 111,above, occurring in connection with its operations de-scribed in section 1, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has violated Section8(a)(3) and (1) of the Act, I shall recommend an orderdirecting it to cease and desist therefrom and to takecertain affirmative action designed to effectuate thepolicies of the Act. Thus, in addition to requiringRespondent to post an appropriate notice to its employees,I shall recommend that Respondent be required to offerthe Charging Party restoration of her cleaning servicearrangement and to make her whole for any loss ofearnings she may have suffered by reason of the discrimi-nation against her by payment to her of a sum of moneyequal to what she would have earned from the date hercleaning service contract was terminated to the date of theoffer of restoration less net earnings, if any, which she mayhave received from any interim part-time work she mayhave acquired during such period, to be computed in themanner prescribed in F W. Woolworth Company, 90 NLRB289 (1950), with 6-percent interest thereon as prescribed byIsis Plumbing & Heating Co., 138 NLRB 716 (1962).I shall also recommend that the Charging Party bereimbursed for the 7.7 hours of overtime of which she wasdiscriminatorily deprived in October 1976, plus 6-percentinterest.I shall further recommend that the Charging Party berestored to her former position of trust and responsibility,with attending perquisites (e.g., the private office), fromwhich position she was discriminatorily demoted after thestrike and that she be given her pro rata share of officeclerical overtime opportunities.Finally, it will be recommended, in view of the nature ofthe unfair labor practices in which Respondent hasengaged (see N.L.R.B. v. Entwistle Mfg. Co., 120 F.2d 532,536 (C.A. 4, 1941)) that Respondent be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act.CONCI USIONS OF LAW1. Respondent is engaged in commerce within themeaning of the Act.2. The Union is a labor organization within themeaning of the Act.3. Respondent has violated Section 8(a)(l) and (3) ofthe Act by:in this regard in September and October I have not considered thepossibility that other office clerical employees were offered. but declined,overtime work. If such indeed occurred it should have been shown by theGeneral Counsel in rebuttal. There was no such showing.12 In the event no exceptions are filed as provided by Sec. 102.46 of the(a) Canceling the Charging Party's cleaning servicearrangement on or about August 13, 1976;(b) Depriving her of 7.7 hours of clerical overtime workin October 1976; and(c) Demoting her in September 1976 from her prestrikeposition of trust and responsibility; in each instancebecause of the Charging Party's leadership role in theunion activities of the office clerical employees.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record in this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 12The Respondent, Teleprompter of Tuscaloosa, Inc.,Tuscaloosa, Alabama, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Discouraging membership in, or activities on behalfof, International Brotherhood of Electrical Workers, LocalUnion No. 136, or any other labor organization, bydepriving employees of part-time extra work or overtimeopportunities or by demoting them from positions of trustand responsibility or by otherwise discriminating in regardto hire or tenure of employment or in any other manner inregard to any term or condition of employment of any ofRespondent's employees in order to discourage unionmembership or activities.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer to restore to Sherron L. Meriwether hercleaning service arrangement with Respondent which theRespondent canceled on August 13, 1976.(b) Make Sherron L. Meriwether whole for any loss ofearnings she may have suffered as the result of thediscriminatory cancellation of the above-mentioned clean-ing service arrangement in the manner set forth in thesection of this Decision entitled "The Remedy."(c) Reinstate Sherron L. Meriwether to her formerclerical position of trust and responsibility with allperquisites pertaining thereto.(d) Offer Sherron L. Meriwether her pro rata share ofoffice clerical overtime work opportunities.(e) Make Sherron L. Meriwether whole for the loss of 7.7hours' overtime plus 6-percent interest.(f) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnecessary to analyze the amount of backpay due under theterms of this Order.(g) Post at its place of business in Tuscaloosa, Alabama,copies of the attached notice marked "Appendix." 3Copies of this notice, on forms provided by the RegionalDirector for Region 10, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 6013 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aconsecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that such notices are not altered, defaced, or coveredby any other material.(h) Notify the Regional Director, in writing, within 20days of the date of this Order, what steps Respondent hastaken to comply herewith.Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."490